Citation Nr: 1242673	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for malformations of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened and denied the benefit sought on appeal.

The Veteran was scheduled for a Travel Board Hearing in June 2009 at the RO.  He failed to appear for the scheduled hearing and good cause was not shown for his failure to appear, barring a future hearing.  38 C.F.R. § 20.702(d) (2012).

This case was previously before the Board in November 2011, at which time it reopened the claim and remanded it for additional development.  The case is again before the Board for appellate review.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in December 2011 pertaining to his reopened claim of entitlement to service connection for malformations of the toes, and he has not shown good cause for that failure to report.


CONCLUSION OF LAW

The reopened claim of service connection for malformations of the toes must be denied due to the Veteran's willful failure to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented in part at 38 C.F.R § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of a continuity of symptomatology from the time of service until the present is required where the chronicity of a disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Historically, the Veteran was originally denied service connection for congenital malformation of toes in an August 1976 rating decision.  In July 2006 the Veteran filed a claim for painful and tender scars of the left foot.  His VA treatment records showed that he had been receiving treatment for bunions (hallux valgus) and hammertoes of the bilateral feet, and in June 2006 he underwent a bunionectomy due to severe hallux abductovalgus deformity of the left foot.  Based on this evidence, in an October 2006 rating decision the RO expanded the characterization of the claim to congenital malformation of toes (claimed as a left foot scar), and denied the claim for service connection.

In a November 2011 Board decision, the Board determined that the Veteran's claim and accompanying evidence essentially reflected the same disability at issue as in the claim denied in August 1976.  As this claim was based on the same disability previously denied by a final decision, the current claim could only be reopened if new and material evidence were presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  In November 2011, the Board found that the evidence submitted was new and material, and reopened the claim of entitlement to malformations of the toes.  The Board further found that additional development was required before the claim could be adjudicated, and remanded the claim for a VA podiatric examination.  The remand instructed the Veteran that under 38 C.F.R. § 3.655, a failure to report to a scheduled VA examination may have an adverse effect on his claim.

In November 2011 the Appeals Management Center (AMC) sent the Veteran a letter requesting additional evidence on the claim.  The letter also advised the Veteran that he would be scheduled for a VA examination and that failure to report for an examination, without good cause, would cause the claim to be rated "based on the evidence of record, or even denied."

In November 2011 the AMC requested that the Huntington VA Medical Center schedule the Veteran for an examination of the feet.  In December 2011 the Veteran called the VA Medical Center and informed them that he was out of town and would be unable to attend the examination.  The VA Medical Center instructed the Veteran to contact the RO in order to have the examination rescheduled.

The AMC issued a supplemental statement of the case in July 2012 which informed the Veteran that failure to attend his scheduled VA examination had resulted in the continued denial of his claim for service connection for malformations of the toes.  

In August 2012 the Veteran sent a letter to VA stating that "I have no new information or evidence to give you.  That is why I did not go to the VA appointment that was scheduled."

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate. 38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a reopened claim, the claim shall be denied.  38 C.F.R. § 3.655(b).

Evidence of record shows that the Veteran did not report for a necessary VA examination.  He has neither asserted nor demonstrated good cause for his failure to report for the scheduled VA examination, nor has he asserted a willingness to reschedule or attend such an examination.  The Veteran's indication to the Huntington VA Medical Center that he was unable to attend the examination merely because he had no more evidence to provide to VA is not good cause.  38 C.F.R. § 3.655.  

The Board reminds the Veteran that the "duty to assist is not always a one-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, a physical examination was essential to the adjudication of his claim.

The Board concludes that the reopened claim must be denied because the Veteran failed to report for his VA examination in December 2011 without showing good cause for the failure to report.  38 C.F.R. § 3.655(b); see also Kyhn v. Shinseki, 23 Vet. App. 335, 342 (2010) (acknowledging that 38 C.F.R. § 3.655(b) compelled the Board to deny the appellant's claim to reopen for failure to report for his scheduled examination).



ORDER

Entitlement to service connection for malformations of the toes is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


